J. BROWNING,
dissenting.
I concur in Part I of the panel’s memorandum disposition, but dissent from Parts II and III. As the panel recognizes, there was sufficient evidence to convict Stinson for armed bank robbery by conspiracy. Submission to the jury of an alternative legal theory for which there is insufficient evidence does not provide an independent basis for reversing an otherwise valid conviction. See Griffin v. United States, 502 U.S. 46, 60, 112 S.Ct. 466, 116 L.Ed.2d 371 (1991). As we said in Keating v. Hood (which oddly enough is the case cited by the panel in support of reversal), ‘When two theories are presented to a jury and one is factually insufficient, a conviction may be upheld ‘because a jury is equipped to analyze the evidence’ and so a court may assume that it rested its verdict on the ground the facts supported.” Keating v. Hood, 191 F.3d 1053, 1062 (9th Cir.1999) (quoting Griffin v. United States, 502 U.S. 46, 59, 112 S.Ct. 466, 116 L.Ed.2d 371 (1991)). I would affirm Stinson’s conviction for armed bank robbery.